
	
		II
		111th CONGRESS
		1st Session
		S. 402
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2009
			Ms. Snowe (for herself,
			 Mr. Baucus, Mrs. Lincoln, Mr.
			 Burr, and Ms. Collins)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To improve the lives of our Nation's veterans and their
		  families and provide them with the opportunity to achieve the American
		  dream.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Keeping Our Promise to America's
			 Military Veterans Act.
		2.Sense of
			 Congress on legislation to improve the lives of our Nation's veterans and their
			 familiesIt is the sense of
			 Congress that, in order to express the unending gratitude of the American
			 people for the sacrifices of America's veterans and their families in defending
			 the American way of life, legislation should be enacted to improve the lives of
			 our Nation’s veterans and their families and provide them with the opportunity
			 to achieve the American dream, including legislation that—
			(1)assures timely,
			 predictable, and adequate funding of the Department of Veterans Affairs,
			 especially funding for medical care activities, so that the Department may
			 readily provide veterans the services for which they are eligible;
			(2)improves the
			 ability of the Veterans Benefits Administration to provide timely and accurate
			 decisions on all claims for veterans benefits;
			(3)assures that the
			 Department provides timely access to high-quality treatment for mental health
			 conditions, including for Post Traumatic Stress Disorder (PTSD) and Traumatic
			 Brain Injury (TBI); and
			(4)facilitates a
			 seamless transition from military life to civilian life for members of the
			 Armed Forces who are separating from the Armed Forces and for their
			 families.
			
